564 So.2d 325 (1990)
Patricia S. SMITH and Robert Warren Smith
v.
TRAVELERS INSURANCE COMPANY, Southern Medical Services of New Orleans, Inc., the Aetna Casualty and Surety Company, Edwin Noah Daspit, Firemans Fund Insurance Company (Associated Indemnity Corporation), Kathryn Gerth Daspit, Aetna Life and Casualty Insurance Company, Standard Life Insurance Company, and USAA Casualty Insurance Company.
Patricia S. SMITH and Robert Warren Smith
v.
TRAVELERS INSURANCE COMPANY, Southern Medical Services of New Orleans, Inc., the Aetna Casualty and Surety Company, Edwin Noah Daspit, Firemans Fund Insurance Company (Associated Indemnity Corporation), Kathryn Daspit, Aetna Life and Casualty Insurance Company, Standard Life Insurance Company and USAA Casualty Insurance Company.
No. 90-C-1022.
Supreme Court of Louisiana.
June 22, 1990.
Denied.